Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-30 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
- claims 1, 5-8, 10-12, 15, 18-19, 22-27, and 30 are amended
- claims 3, 13, 20, and 28 are cancelled 
b.	This is a final action on the merits based on Applicant’s claims submitted on 07/01/2022.

Response to Arguments

Regarding claims 1, 2, 4, 5, 8-12, 15-19, 21, 22, 25-27, and 30 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Without conceding the merits of the rejection of independent claims 1, 11, 18, and 26 under 35 U.S.C. § 103—and solely to expedite prosecution—Applicant has amended independent claims 1, 11, 18, and 26. For example, independent claim 1 has been amended to recite, in part: transmitting capability information indicating whether the UE is capable of reading a radio resource control parameter that identifies a first maximum number of layers that an access network entity will use to transmit to the UE, on the downlink, in at least one set of frequency resources of a radio frequency (RF) spectrum band, wherein the first maximum number of layers comprises a maximum number of data streams for downlink transmissions. Independent claims 11, 18, and 26 have been amended to include similar features.” on page 10, filed on 07/01/2022, with respect to Gerstenberger, Davydov, InterDigital, Nimbalker, and Park, have been fully considered but are moot, over the limitations of “transmitting capability information indicating whether the UE is capable of reading a radio resource control parameter that identifies a first maximum number of layers that an access network entity will use to transmit to the UE, on the downlink, in at least one set of frequency resources of a radio frequency (RF) spectrum band, wherein the first maximum number of layers comprises a maximum number of data streams for downlink transmissions”. Said limitations are newly added to the amended Independent Claims 1, 11, 18, and 26 and have been addressed in instant office action, as shown in section Claim Rejections - 35 USC § 103 below, with newly identified disclosures in previously applied references Gerstenberger, Davydov, and InterDigital, thus rendering said Applicant’s arguments moot.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 04/07/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 10 and 24 recite the limitation “an access network entity” in “identifies a first maximum number of layers that an access network entity…” (underlined emphasis). There is already established antecedent basis for this limitation in the claim. The Examiner suggests that this sentence be modified as such to overcome this 112(b) rejection: “identifies a first maximum number of layers that the [[an]] access network entity…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 4, 5, 8-12, 15-19, 21, 22, 25-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gerstenberger et al. US Pub 2017/0238300 (hereinafter “Gerstenberger”), in view of Davydov et al. US Pub 2014/0321369 (hereinafter “Davydov”), and further in view of InterDigital NPL “On TRI and TPMI indication for CB-based UL transmission”, 3GPP R1-1800626, Jan 22-26, 2018 (hereinafter “InterDigital”).
Regarding claim 1 (Currently Amended)
Gerstenberger discloses a method for wireless communication at a user equipment (UE) (“Based on information about a selected user equipment category, the base station (603) determines a first number of maximum transmission layers supported by the base station (603).  The base station (603) communicates with the user equipment (605) according to up to the determined first number of maximum transmission layers and according to the selected user equipment category.” [Abstract]), comprising:
Gerstenberger describes a UE transmitting information to a base station that includes an indication of category types for the UE and corresponding maximum numbers of layers supported by the UE (“The user equipment 605 signals its capability to act according to at least two different UE categories of different releases, one of which relates to LTE release 8/9 and another relating to LTE release 10 to the base station 603.  In addition to information about the UE categories, the user equipment 605 signals information about a number of maximum supported DL MIMO layers for each category.  e.g. a first number of maximum transmission layers and a second number of maximum transmission layers.” [0074-0076]) indicating whether the UE (i.e. “UE 605” in Fig. 6) is capable of reading (implying read and/or interpret the received information [0153]) a radio resource control parameter (“The base station 603 may transmit the information about the first number of maximum transmission layers to the user equipment 605 via a radio resource control, referred to as RRC, protocol.” [0125]) that identifies a first maximum number of layers (“In some embodiments, the user equipment 605 receives information from the base station 603 about the first number of maximum transmission layers.” [0141]) that an access network entity (i.e. “base station 603”) will use to transmit to the UE (“The base station 603 may transmit the information about the first number of maximum transmission layers to the user equipment 605 via a radio resource control, referred to as RRC, protocol.” [0125]), on the downlink (step 702a in Fig. 7a; “The base station 603 signals one or more UE capability parameters to the user equipment 605.  The UE capability parameters comprise the determined number of maximum supported DL MIMO layers according to LTE release 8/9.” [0078-0079]), in at least one set of frequency resources of a radio frequency (RF) spectrum band (“a LTE release 10 user equipment also informs the base station per frequency band combination about the supported number of supported MIMO layers in UpLink (UL) and DownLink (DL), as well as the number of supported aggregated component carriers.” [0038]),
receiving, from the access network entity (i.e. “base station 603”) in response to the transmitted information indicating whether the UE is capable of reading a radio resource control parameter (implying read and/or interpret the received information [0153]), the radio resource control parameter identifying the first maximum number of layers (“The base station 603 may transmit the information about the first number of maximum transmission layers to the user equipment 605 via a radio resource control, referred to as RRC, protocol.” [0125]) that the access network entity will use to transmit to the UE (“The base station 603 signals one or more UE capability parameters to the user equipment 605.  The UE capability parameters comprise the determined number of maximum supported DL MIMO layers according to LTE release 8/9.” [0078-0079]), wherein the first maximum number of layers is different than a second maximum number of layers (In some embodiments, the user equipment 605 receives information about the first number of maximum transmission layers when the first number of transmission layers is larger than the second number of maximum transmission layers.” [0142] and furthermore “a first number of maximum transmission layers and a second number of maximum transmission layers.” [0074]) previously configured for the UE for downlink transmissions (“The user equipment 605 signals its capability to act according to at least two different UE categories of different releases, one of which relates to LTE release 8/9 and another relating to LTE release 10 to the base station 603. In addition to information about the UE categories, the user equipment 605 signals information about a number of maximum supported DL MIMO layers for each category.  e.g. a first number of maximum transmission layers and a second number of maximum transmission layers.” [0074]); and
receiving, according to the identified first maximum number of layers, signals from the access network entity (step 703a in Fig. 7a; “The user equipment 605 and the base station 603 communicate according to the LTE release 8/9 UE category together with up to the maximum supported DL MIMO layers for that UE category.  For example, the UE category is 5 and the maximum supported DL MIMO layers is 4.” [0080]) using the at least one set of frequency resources (“a carrier of LTE release 10, which is wider than 20 MHz, may appear as a number of smaller LTE carriers to a user equipment of LTE release 8.  Each such carrier may be referred to as a component carrier or cells.  For early LTE release 10 deployments, it may be expected that there will be a smaller number of LTE release 10-capable user equipments compared to many LTE legacy user equipments. Therefore, it is desirable to assure an efficient use of a wide carrier by legacy user equipments, which means that it may be possible to implement carriers where legacy user equipments may be scheduled in all parts of the wideband LTE release 10 carrier.” [0018]).
Examiner’s Notes: In an analogous art, Tomala et al. US Pub 2019/0058509 also discloses transmitting information indicating whether the UE is capable of reading a radio resource control parameter (i.e. read and interpret the received “continued configuration of physical layer parameters” sent via RRC message) that identifies a first maximum number of layers (“generating a RRC message that facilitates continued configuration of physical layer parameters (e.g., maximum layer MIMO configuration) for the UE. In an embodiment, the method may include signaling the consistent configuration to the UE, including appropriate configuration for physical layer parameters according to the UE context/capabilities (e.g., maximum MIMO layers used).” [0092] and furthermore “the NW node may utilize information on UE context or capabilities to generate configuration parameters on maximum MIMO layer configuration. According to one embodiment, the NW node may be provisioned by the core network (CN) about the transmission mode continuation need. In an embodiment, the NW node may use, during its RRC connection re-establishment the, determined configuration on maximum and best performance (max Layers MIMO).” [0055]; Fig. 4.).
	Gerstenberger discloses the different number of layers are associated with different types of UEs ([0074]), and does not specifically teaches two different maximum numbers of layers for a single UE.
In an analogous art, Davydov discloses receiving, from the access network entity in response to the transmitted capability information indicating that the UE is capable of reading (i.e. read and interpret the received parameter) the radio resource control parameter (“receiving and using default values for the parameters: a parameter that defines a UE category, a parameter that defines a UE capability of supporting at least two spatial layers for the DL cell…” [0107]);
wherein the first maximum number of layers comprises a maximum number of data streams for downlink transmissions (“In various embodiments, the described method(s) may further comprise providing a capability to process more spatial layers at the UE than a number of antennas in use on the UE, wherein a spatial layer comprises a received data stream.” [0116] and furthermore “In such an example embodiment using a ML receiver or SIC receiver, in order to support such receivers in use (i.e. capable of processing larger number of streams than there are receiver antennas), at least two modulation schemes corresponding to up to two interfering layers should be signaled to the victim UE.” [0072]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Gerstenberger’s method for determining a number of MIMO layers, to include Davydov’s method for provisioning parameters used in a coding procedure of a user equipment, in order to maximize resources utilization (Davydov [0004]).
Gerstenberger and Davydov do not specifically teach transmitting capability information that identifies a first maximum number of layers.
In an analogous art, InterDigital discloses transmitting capability information (i.e. “coherence capability”) that identifies a first maximum number of layers (“For a given coherence capability of UE, gNB can decide on the max number of uplink transmission layer. The transmission layer restriction information is indicated to UE by transmit rank indicator (TRI) in a DCI. The TRI can be changed dynamically based on the channel condition (henceforth the initial/first maximum number of layers can be different from the adjusted/reconfigured second maximum number of layers). Table 1 shows different potential range of TPMI based on TRI and UE coherence capability for CP-OFDM 4 port UL MIMO Codebook.” Section 2 – TRI and TPMI Size, page 2).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Gerstenberger’s method for determining a number of MIMO layers, as modified by Davydov, to include InterDigital’s method for transmitting coherence capability, in order to maximize resources utilization (InterDigital [TRI and TPMI Size]). Thus, a person of ordinary skill would have appreciated the ability to incorporate InterDigital’s method for transmitting coherence capability into Gerstenberger’s method for determining a number of MIMO layers since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2 (Currently Amended)
Gerstenberger, as modified by Davydov and InterDigital, previously discloses the method of claim 1, wherein transmitting the capability information comprises:
InterDigital further discloses transmitting, in the capability information (i.e. “coherence capability”), a parameter value (e.g. “transmit rank indicator (TRI)”) indicating whether the UE is capable of reading the radio resource control parameter that identifies the first maximum number of layers(“For a given coherence capability of UE, gNB can decide on the max number of uplink transmission layer. The transmission layer restriction information is indicated to UE by transmit rank indicator (TRI) in a DCI. The TRI can be changed dynamically based on the channel condition. Table 1 shows different potential range of TPMI based on TRI and UE coherence capability for CP-OFDM 4 port UL MIMO Codebook.” Section 2 – TRI and TPMI Size, page 2). 
Gerstenberger further discloses transmitting a parameter value indicating whether the UE is capable of reading the radio resource control parameter that identifies the first maximum number of layers (“The user equipment 605 may be configured with UE capability parameters with indicates number of maximum DL MIMO layers it may support.  This UE capability parameter may be an explicit parameter.  As a default, this parameter corresponds to the number of maximum supported DL MIMO layers in the LTE release 8/9 UE category.  Using the example described in above, the LTE release 8/9 UE category is 3 and the corresponding number of maximum supported DL MIMO layers is 2.” [0076]; [0078]; [0086]).

Regarding claim 4
Gerstenberger, as modified by Davydov and InterDigital, previously discloses the method of claim 1, further comprising:
Gerstenberger further discloses configuring, based at least in part on the identified first maximum number of layers (“A further advantage of the embodiments herein is that the base station and the user equipment will have the same understanding of the number of maximum supported DL MIMO layers.  The base station may avoid scheduling the user equipment with more DL MIMO layers then what it supports.  The user equipment will not report CSI feedback that the base station does not understand.  This has two advantages.  Firstly, the base station may schedule the correct number of DL MIMO layers in DL, so that user equipment is only scheduled with an amount its current channel supports or what it actually supported by its capabilities.  Secondly, in case the CSI feedback is transmitted multiplexed together with data on PUSCH, the data on PUSCH will be possible to decode as the size of the CSI report will be known by the base station.” [0050]), a size of a soft buffer at the UE (“FIG. 1 illustrates an encoded transport block and coded bits stored by the user equipment, i.e. soft buffer size.  As seen in FIG. 1, the complete codeword comprises systematic bits and parity buts, and the soft buffer size comprises all systematic bits and some of the parity bits of the complete codeword.” [0009]; Figs. 1-2)

Regarding claim 5 (Currently Amended)
Gerstenberger, as modified by Davydov and InterDigital, previously discloses the method of claim 1, further comprising:
Gerstenberger further discloses selecting, by the UE, a channel state information (CSI) report format based at least in part on the identified first maximum number of layers (“The user equipment will not report CSI feedback that the base station does not understand.  This has two advantages.  Firstly, the base station may schedule the correct number of DL MIMO layers in DL, so that user equipment is only with an amount its current channel supports or what it actually supported by its capabilities. Secondly, in case the CSI feedback is transmitted multiplexed together with data on PUSCH, the data on PUSCH will be possible to decode as the size of the CSI report will be known by the base station.” [0050]); and
transmitting a CSI report to the access network entity according to the selected CSI report format (“the user equipment 605 transmits the obtained channel state information to the base station 603.” [0139]).

Regarding claim 8 (Currently Amended)
Gerstenberger, as modified by Davydov and InterDigital, previously discloses the method of claim 1, wherein transmitting the capability information comprises:
Gerstenberger further discloses transmitting, to the access network entity, a UE radio access capability parameter indicating whether the UE is capable of reading the radio resource control parameter that identifies the first maximum number of layers (“The user equipment 605 signals its capability to act according to at least two different UE categories of different releases, one of which relates to LTE release 8/9 and another relating to LTE release 10 to the base station 603. In addition to information about the UE categories, the user equipment 605 signals information about a number of maximum supported DL MIMO layers for each category.  e.g. a first number of maximum transmission layers and a second number of maximum transmission layers.” [0074]).

Regarding claim 9
Gerstenberger, as modified by Davydov and InterDigital, previously discloses the method of claim 1, 
Gerstenberger discloses wherein the at least one set of frequency resources (“Table 1 below shows UE categories supported in LTE release 10.  The left most column comprises the UE categories 1-8.  The next column comprises the maximum number of DownLink-Shared CHannel (DL-SCH) transport block bits received within a Transmission Time Interval (TTI).  The middle column comprises the maximum number of bits of a DL-SCH transport block received within a TTI.  The column to the right of the middle column comprises the total number of soft channel bits.  The right most column comprises the maximum number of supported layers for spatial multiplexing in DL.” [0037]; Table 1) comprises a bandwidth part, or a subband, or a combination thereof, of the RF spectrum band (“a carrier of LTE release 10, which is wider than 20 MHz, may appear as a number of smaller LTE carriers to a user equipment of LTE release 8.  Each such carrier may be referred to as a component carrier or cells.  For early LTE release 10 deployments, it may be expected that there will be a smaller number of LTE release 10-capable user equipments compared to many LTE legacy user equipments. Therefore, it is desirable to assure an efficient use of a wide carrier by legacy user equipments, which means that it may be possible to implement carriers where legacy user equipments may be scheduled in all parts of the wideband LTE release 10 carrier.” [0018]).

Regarding claim 10 (Currently Amended)
Gerstenberger, as modified by Davydov and InterDigital, previously discloses the method of claim 1, wherein receiving the signals from the access network entity according to the identified first maximum number of layers comprises:
Gerstenberger further discloses receiving the signals from the access network entity using a number of layers equal to or less than the identified first maximum number of layers (“For Multiple Input Multiple Output (MIMO), at least two layers must be used.  Up to four are allowed.  The number of layers is always less than or equal to the number of antennas.” [0006]).
	
Regarding claim 11 (Currently Amended)
Gerstenberger discloses a method for wireless communication at an access network entity (“Based on information about a selected user equipment category, the base station (603) determines a first number of maximum transmission layers supported by the base station (603).  The base station (603) communicates with the user equipment (605) according to up to the determined first number of maximum transmission layers and according to the selected user equipment category.” [Abstract]), comprising: 
receiving, from a user equipment (UE) capability information indicating whether the UE is capable of reading a radio resource control parameter that identifies a first maximum number of layers that the access network entity will use to transmit to the UE, on the downlink, in at least one set of frequency resources of a radio frequency (RF) spectrum band, wherein the first maximum number of layers comprises a maximum number of data streams for downlink transmissions;
transmitting, to the UE in response to the received capability information indicating that the UE is capable of reading the radio resource control parameter, the radio resource control parameter identifying the first maximum number of layers that the access network entity will use to transmit to the UE, wherein the first maximum number of layers is different than a second maximum number of layers previously configured for the UE for downlink transmissions; and
transmitting, according to the identified maximum number of layers, signals to the UE using the at least one set of frequency resources.
The scope and subject matter of method claim 11 is similar to the scope and subject matter to the method as claimed in claim 1. Therefore method claim 11 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 12 (Currently Amended)
The method of claim 11, wherein receiving the capability information comprises:
receiving, with the capability information, a parameter value indicating whether the UE is capable of reading the radio resource control parameter that identifies the first maximum number of layers.
The scope and subject matter of method claim 12 is similar to the scope and subject matter to the method as claimed in claim 2. Therefore method claim 12 corresponds to method claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 15 (Currently Amended)
The method of claim 11, wherein receiving the capability information comprises:
receiving, from the UE, a UE radio access capability parameter indicating whether the UE is capable of reading the radio resource control parameter that identifies the first maximum number of layers.
The scope and subject matter of method claim 15 is similar to the scope and subject matter to the method as claimed in claim 8. Therefore method claim 15 corresponds to method claim 8 and is rejected for the same reasons of anticipation as used in claim 8 rejection above.

Regarding claim 16
The method of claim 11, wherein the at least one set of frequency resources comprises a bandwidth part, or a subband, or a combination thereof, of the RF spectrum band.
The scope and subject matter of method claim 16 is similar to the scope and subject matter to the method as claimed in claim 9. Therefore method claim 16 corresponds to method claim 9 and is rejected for the same reasons of anticipation as used in claim 9 rejection above.

Regarding claim 17
The method of claim 11, wherein transmitting the signals to the UE according to the identified first maximum number of layers comprises:
transmitting the signals to the UE using a number of layers equal to or less than the identified first maximum number of layers.
The scope and subject matter of method claim 17 is similar to the scope and subject matter to the method as claimed in claim 10. Therefore method claim 17 corresponds to method claim 10 and is rejected for the same reasons of anticipation as used in claim 10 rejection above.

Regarding claim 18 (Currently Amended)
Gerstenberger discloses an apparatus for wireless communication at a user equipment (UE) (“user equipment 605” in Fig. 12; [0158]), comprising: 
a processor (“controller 1220”, “MIMO processor 1235”, etc. in Fig. 12 [0158]),
memory (“memories 1223” [0159]) in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
transmit capability information indicating that the UE is capable of reading a radio resource control parameter that identifies a first maximum number of layers that an access network entity will use to transmit to the UE, on a downlink, in at least one set of frequency resources of a radio frequency (RF) spectrum band, wherein the first maximum number of layers comprises a maximum number of data streams for downlink transmissions;
receive, from the access network entity in response to the transmitted capability information indicating that the UE is capable of reading the radio resource control parameter, the radio resource control parameter identifying the first maximum number of layers that the access network entity will use to transmit to the UE, wherein the first maximum number of layers is different than a second maximum number of layers previously configured for the UE for downlink transmissions; and
receive, according to the identified maximum number of layers, signals from the access network entity using the at least one set of frequency resources.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 18 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 19 (Currently Amended)
The apparatus of claim 18, wherein the instructions to transmit the capability information are executable by the processor to cause the apparatus to:
transmit, in the capability information, a parameter value indicating whether the UE is capable of reading the radio resource control parameter that identifies the first maximum number of layers.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 19 corresponds to method claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 21
The apparatus of claim 18, wherein the instructions are further executable by the processor to cause the apparatus to:
configure, based at least in part on the identified first maximum number of layers, a size of a soft buffer at the UE.
The scope and subject matter of apparatus claim 21 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 21 corresponds to method claim 4 and is rejected for the same reasons of anticipation as used in claim 4 rejection above.

Regarding claim 22 (Currently Amended)
The apparatus of claim 18, wherein the instructions are further executable by the processor to cause the apparatus to:
select, by the UE, a channel state information (CSI) report format based at least in part on the identified first maximum number of layers; and
transmit a CSI report to the access network entity according to the selected CSI report format.
The scope and subject matter of apparatus claim 22 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 22 corresponds to method claim 5 and is rejected for the same reasons of anticipation as used in claim 5 rejection above.

Regarding claim 25 (Currently Amended)
The apparatus of claim 18, wherein the instructions to transmit the capability information are executable by the processor to cause the apparatus to:
transmit, to the access network entity, a UE radio access capability parameter indicating whether the UE is capable of reading the radio resource control parameter that identifies the first maximum number of layers.
The scope and subject matter of apparatus claim 25 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 25 corresponds to method claim 8 and is rejected for the same reasons of anticipation as used in claim 8 rejection above.

Regarding claim 26 (Currently Amended)
Gerstenberger discloses an apparatus for wireless communication at an access network entity (“base station 603” in Fig. 12; [0158]), comprising: 
a processor (“controller 1201”, “MIMO processor 1215”, etc. in Fig. 12 [0158]),
memory (“memories 1203” [0158]) in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, from a user equipment (UE) capability information indicating whether the UE is capable of reading a radio resource control parameter that identifies a first maximum number of layers that the access network entity will use to transmit to the UE, on the downlink, in at least one set of frequency resources of a radio frequency (RF) spectrum band, wherein the first maximum number of layers comprises a maximum number of data streams for downlink transmissions;
transmit, to the UE in response to the received capability information indicating that the UE is capable of reading the radio resource control parameter, the radio resource control parameter identifying the first maximum number of layers that the access network entity will use to transmit to the UE, wherein the first maximum number of layers is different than a second maximum number of layers previously configured for the UE for downlink transmissions; and
transmit, according to the identified maximum number of layers, signals to the UE using the at least one set of frequency resources.
The scope and subject matter of apparatus claim 26 is drawn to the apparatus of using the corresponding method claimed in claim 11. Therefore apparatus claim 26 corresponds to method claim 11 and is rejected for the same reasons of anticipation as used in claim 11 rejection above.

Regarding claim 27 (Currently Amended)
The apparatus of claim 26, wherein the instructions to receive the capability information are executable by the processor to cause the apparatus to:
receive, with the capability information, a parameter value indicating whether the UE is capable of reading the radio resource control parameter that identifies the first maximum number of layers.
The scope and subject matter of apparatus claim 27 is drawn to the apparatus of using the corresponding method claimed in claim 12. Therefore apparatus claim 27 corresponds to method claim 12 and is rejected for the same reasons of anticipation as used in claim 12 rejection above.

Regarding claim 30 (Currently Amended)
The apparatus of claim 26, wherein the instructions to receive the capability information are executable by the processor to cause the apparatus to:
receive, from the UE, a UE radio access capability parameter indicating whether the UE is capable of reading the radio resource control parameter that identifies the first maximum number of layers.
The scope and subject matter of apparatus claim 30 is drawn to the apparatus of using the corresponding method claimed in claim 15. Therefore apparatus claim 30 corresponds to method claim 15 and is rejected for the same reasons of anticipation as used in claim 15 rejection above.

Claims 7, 14, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gerstenberger, in view of Davydov and InterDigital, and further in view of Nimbalker et al. US Pub 2014/0187283 (hereinafter “Nimbalker”). 
Regarding claim 7 (Currently Amended)
Gerstenberger, as modified by Davydov and InterDigital, previously discloses the method of claim 1, further comprising:
Gerstenberger, Davydov, and InterDigital do not specifically teach determining, by the UE, a downlink control information format based at least in part on the identified first maximum number of layers; and receiving, from the access network entity, at least one downlink control information signal according to the determined downlink control information format.
In an analogous art, Nimbalker discloses determining, by the UE, a downlink control information format (“A UE in a given transmission mode monitors the downlink control channels for downlink control information (DCI) format corresponding to the transmission mode and receives PDSCH based on the corresponding transmission scheme (e.g., single antenna port, transmit diversity, open loop spatial multiplexing, closed loop spatial multiplexing, beam formed transmission (single antenna port, port 7), etc.).” [0147] and furthermore “DCI format” in Table 3) based at least in part on the identified first maximum number of layers (“each UE has a set of one or more capabilities, i.e., a capability configuration.  A capability configuration may include one or more of: the UE's MIMO capability (e.g., supported number of layers per band, support of UL MIMO)” [0125-0130]); and
receiving, from the access network entity, at least one downlink control information signal according to the determined downlink control information format (“Referring to FIG. 6, if the network entity grants the request, it responds by sending a scheduling grant to the UE.  A scheduling grant is part of the downlink control information (DCI).  The network entity transmits the DCI on a downlink control channel (e.g., a physical downlink control channel (PDCCH)).  The scheduling grant provides the UE with parameters that the UE uses to transmit data on the PUSCH.  These parameters include a data modulation and coding scheme, the transport block size, a resource allocation (e.g., resource blocks and position within the transmission bandwidth configuration), hopping parameters, power control information, and other control information.” [0054]; Fig. 6).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Gerstenberger’s method for determining a number of MIMO layers, as modified by Davydov and InterDigital, to include Nimbalker’s method for device-to-device communication in order to determine the appropriate number of transmission layers “Each CSI report sent by a UE may include one or more of a CQI, a PMI, PTI, and an RI.  The UE uses the CQI to indicate the highest MCS that, if used, would result in DL transmissions having a BLER of no more than 10%.  The UE uses the PMI to indicate, to the network entity, which precoder matrix should be used for DL transmissions.  The RI is used by the UE to recommend the transmission rank (number of transmission layers) that should preferably be used for DL transmission to the UE. " Nimbalker [0057]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Nimbalker’s method for device-to-device communication into Gerstenberger’s method for determining a number of MIMO layers since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14
The method of claim 11, further comprising:
determining a downlink control information format for the UE based at least in part on the identified first maximum number of layers; and
transmitting, to the UE, at least one downlink control information signal according to the determined downlink control information format.
The scope and subject matter of method claim 14 is similar to the scope and subject matter to the method as claimed in claim 7. Therefore method claim 14 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 24 (Currently Amended)
The apparatus of claim 18, wherein the instructions are further executable by the processor to cause the apparatus to:
determine, by the UE, a downlink control information format based at least in part on the identified first maximum number of layers; and
receive, from the access network entity, at least one downlink control information signal according to the determined downlink control information format.
The scope and subject matter of apparatus claim 24 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 24 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 29
The apparatus of claim 26, wherein the instructions are further executable by the processor to cause the apparatus to:
determine a downlink control information format for the UE based at least in part on the identified first maximum number of layers; and
transmit, to the UE, at least one downlink control information signal according to the determined downlink control information format.
The scope and subject matter of apparatus claim 29 is drawn to the apparatus of using the corresponding method claimed in claim 14. Therefore apparatus claim 29 corresponds to method claim 14 and is rejected for the same reasons of obviousness as used in claim 14 rejection above.

Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gerstenberger, in view of Davydov and InterDigital, and further in view of Park et al. US Pub 2019/0379501 (hereinafter “Park”). 
Regarding claim 6 (Currently Amended)
Gerstenberger, as modified by Davydov and InterDigital, previously discloses the method of claim 1, further comprising:
Gerstenberger, Davydov, and InterDigital do not specifically teach determining, based at least in part on the identified maximum number of layers, a sounding reference signal port sounding configuration; and transmitting sounding reference signals to the access network entity according to the determined sounding reference signal port sounding configuration.
In an analogous art, Park discloses determining, based at least in part on the identified first maximum number of layers (as taught by Gerstenberger), a sounding reference signal port sounding configuration (“Further, the UE may be explicitly indicated to calculate the X-by-Z precoder for which specific CSI-RS (port(s)).  In addition, the specific CSI-RS (port(s)) may be indicated as a QCL signaling type.  In addition/alternatively, the UE may be defined/configured that the corresponding CSI-RSs (port(s)) have a QCL linkage with which RRM-RS (e.g., BRS, BRRS) together or separately. It will be apparent that all (or some) of the proposed operations associated with the SRS may be applied to the schemes (e.g., a single PMI (TPMI), precoder based scheme) which do not follow the U1 and/or U2 structure.  For example, to determine a specific single UL precoder U, the operations may be modified/applied as operations such as giving a specific UL precoder indication for non-precoded/precoded SRS transmissions (by the SRS resource(s) based configuration), or the like.” [0390-0391]); and
transmitting sounding reference signals to the access network entity according to the determined sounding reference signal port sounding configuration (“transmitting precoded the second SRS to the base station on an SRS resource indicated by the SRS resource information” [0008]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Gerstenberger’s method for determining a number of MIMO layers, as modified by Davydov and InterDigital, to include Park’s method for uplink transmission and reception in a wireless communication system in order to determine the appropriate number of transmission layers “Preferably, when the uplink transmission is performed based on a non-codebook, the bit width of the SRI field carrying the SRI may be determined as the number of SRS resources in the SRS resource set configured to the UE and the maximum number of layers supported for the uplink transmission." Park [0023]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Park’s method for uplink transmission and reception in a wireless communication system into Gerstenberger’s method for determining a number of MIMO layers since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 23 (Currently Amended)
The apparatus of claim 18, wherein the instructions are further executable by the processor to cause the apparatus to:
determine, based at least in part on the identified first maximum number of layers, a sounding reference signal port sounding configuration; and
transmit sounding reference signals to the access network entity according to the determined sounding reference signal port sounding configuration.
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 23 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464